Citation Nr: 0127212	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  00-15 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and two friends


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1962 to February 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of February 2000 
which denied the veteran's application to reopen a claim for 
service connection for a psychiatric disorder.  He appeared 
at a Board hearing in August 2001, along with his wife and 
two friends. 


FINDINGS OF FACT

Service connection for the a psychiatric disorder was 
previously denied by an unappealed rating decision of the RO 
in June 1983.  Evidence received since that determination 
includes some evidence which was not previously considered 
and is not redundant or cumulative, which bears substantially 
and directly on the matter in question, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the RO's final decision in June 1983 
is new and material, and the claim of service connection for 
an acquired psychiatric disability is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a claimed "nervous condition," 
diagnosed as emotional instability reaction, was denied by 
the RO in June 1983.  That decision is final.  38 U.S.C.A. §  
7105.  However, if new and material evidence is received with 
respect to a claim which has been disallowed, the claim will 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet.App. 140 (1991).  "New and 
material evidence" is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  38 C.F.R. § 3.156(a); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  (Recent amendments to 
38 C.F.R. § 3.156(a) promulgated pursuant to the Veterans 
Claims Assistance Act of 2000 apply only to claims to reopen 
received on or after August 29, 2001, and, hence, have no 
bearing on the instant case.  See 66 Fed. Reg. 45,620, 45,629 
(Aug. 29, 2001).)

Evidence of record at the time of the June 1983 decision 
included service department evidence reflecting the veteran's 
active service in the U.S. Army, under honorable conditions, 
from October 25, 1962, to February 8, 1963.  

Service medical records showed that a pre-induction 
examination conducted on October 10, 1962, did not disclose 
any psychiatric abnormalities.  An outpatient treatment note 
dated January 12, 1963, reflects that the veteran wanted to 
be seen in the mental hygiene clinic.  A certificate dated 
January 21, 1963, from the neuropsychiatric service of an 
Army hospital found that the veteran had a character or 
behavior disorder classified as emotional instability 
reaction, chronic, severe, manifested by strong and poorly 
controlled feelings of anxiety, hostility and guilt, acted 
out in impulsive behavior with immature judgment and suicidal 
thoughts.  The stress was considered to be moderate, 
consisting of routine military service, leaving his homeland 
and being involved in an operation to retake it.  A history 
of past similar immature personality traits was noted.  The 
disorder was also found to have existed prior to service, and 
not incurred in the line of duty.  The separation examination 
in February 1963 noted an emotional instability reaction.  

In April 1983, the veteran submitted an application for 
compensation benefits, claiming a nervous disorder which had 
begun in January 1962 [sic].  

After considering the above summarized evidence, the claim 
was denied by the RO in June 1983, on the basis that an 
emotional instability reaction was considered a 
constitutional or developmental abnormality and the pre-
existing condition was not shown to have been aggravated in 
his limited period of active service.  

Evidence received since that final June 1983 RO decision 
includes private and VA medical records dated from 1987 to 
2001.  VA records show treatment for a depressive disorder in 
1995, and again from 1998 to 1999.  In July 2001, he was 
reported to be exhibiting symptoms of post-traumatic stress 
disorder (PTSD), and reported experiences during the war.  A 
letter dated in August 2001 from P. Rodriguez, M.D., noted 
that the veteran had been seen by him that month, and had 
presented with a long-standing history of depression and 
anxiety since 1963, when he was discharged from the United 
States Army.  It was his medical opinion, after reviewing the 
veteran's old psychiatric record and present symptomatology, 
that the veteran suffered from recurrent major depression and 
PTSD.  

In August 2001, the veteran testified at a hearing before the 
undersigned, along with his wife, and two long-time friends.  
The testimony was to the effect that the veteran had been 
involved in the Bay of Pigs operation in Cuba in April 1961 
(prior to his U.S. Army service).  He had managed to escape, 
but had been stranded aboard a boat for 16 days before being 
rescued, during which time some disturbing and traumatic 
incidents had occurred.  The witnesses testified that after 
that, the veteran had entered onto active duty in the U.S. 
Army.  While on active duty, he began experiencing 
psychiatric problems, and was administratively discharged.  
It was contended that the psychiatric disorder was aggravated 
in service.  The witnesses also testified with respect to 
their observations of the veteran's abnormal behavior 
throughout the years after service.  Also submitted into 
evidence at that time was a videotape of a television news 
special on the Bay of Pigs, which featured the veteran 
describing his experiences aboard the boat for 16 days, 
awaiting rescue.  

This new evidence, in particular Dr. Rodriguez' report 
diagnosing PTSD and suggesting a possible relation to 
service, is so significant that it must be considered in 
order to fairly decide the merits of a claim.  38 C.F.R. 
§ 3.156(a); Hodge, supra.  For the purpose of determining 
whether evidence is new and material, evidence is presumed 
credible and accorded full weight; the evidence is weighed 
and credibility assessed after the claim is reopened.  Justus 
v. Principi, 3 Vet.App. 510 (1993).  

The Board finds that new and material evidence has been 
submitted since the June 1983 RO decision, and thus the claim 
for service connection for an acquired psychiatric disorder 
has been reopened.  This does not mean that service 
connection is granted; rather, the reopened claim will have 
to be reviewed on a de novo basis, following the development 
of the evidence discussed in the below remand.


ORDER

The appeal of the request to reopen a claim for service 
connection for an acquired psychiatric disorder is granted.


REMAND

Now that the veteran's claim for service connection is 
reopened, the VA must make all reasonable efforts to assist 
him in obtaining evidence necessary to substantiate his claim 
for benefits, as mandated by the Veterans Claims Assistance 
Act of 2000 (VCAA), and companion regulation.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  Such assistance specifically includes 
obtaining all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id. 

The RO has attempted to obtain most of the potentially 
relevant evidence identified by the veteran.  However, some 
records have not been requested or obtained.  Specifically, 
the file contains VA psychiatry records dated from September 
to October 1995, and mental hygiene clinic records dated from 
March 1998 to June 1999.  However, these records indicate 
earlier treatment.  In addition, a copy of a statement from 
the Social Security Administration (SSA) refers to a VAMC 
report received May 15, 1998, as having been relied upon for 
its determination.  The RO must ensure that all potentially 
relevant VA treatment records have been obtained.  

In addition, reference has been made on several occasions to 
treatment by G. Hanna, M.D., including on the Baptist 
Hospital report dated in March 1987, and the statement from 
SSA, which indicated a response had been received in May 
1998.  According to evidence submitted by the veteran, this 
doctor treated him throughout the 1980s.  However, none of 
his records have been obtained, either VA or private.  (It is 
unclear whether this doctor provided private treatment or 
whether the veteran was treated by him through the VA).  
These records must be obtained, if available.  

Finally, under the circumstances of this case, a VA medical 
examination with opinion is warranted on the nature and 
etiology of the veteran's psychiatric disorder.  

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should obtain all VA medical 
records, not already on file, of the 
veteran's psychiatric treatment since his 
February 1963 service discharge.  This 
includes, but is not limited to, records 
prior to September 1995, as well as the 
records provided to the SSA in May 1998.  

2.  After clarifying the location and time 
frame of Dr. Hanna's treatment, the RO 
should obtain all records of his treatment 
of the veteran.  

3.  Upon completion of the above, the 
veteran should undergo a VA examination 
by a psychiatrist to determine the nature 
and etiology of his psychiatric disorder, 
including whether it is related to his 
U.S. Army service which extended from 
October 1962 to February 1963 (bearing in 
mind that the veteran's stressful 
experiences during the Bay of Pigs 
invasion in 1961 occurred prior to his 
entrance into U.S. military service).  
The claims folder must be reviewed by the 
doctor in conjunction with the 
examination.  All indicated tests should 
be completed.  

Following examination, and review of the 
historical records, the doctor should 
address the following matters:
? The current, correct diagnosis(es) for 
the veteran's psychiatric disability; 
? Whether the psychiatric condition shown 
in service was a personality disorder, 
or whether it was an acquired 
psychiatric disorder;
? Whether an acquired psychiatric 
disorder existed prior to service; and 
if it did, whether it increased in 
severity in service, and whether any 
such increase was due to natural 
progress of the condition; and 
? The likelihood that any current 
acquired psychiatric disorder is 
related to U.S. Army active service, 
either on the basis of service 
incurrence or service aggravation.

The VA examiner must include the rationale 
for all conclusions reached.  

4.  After the above development is 
accomplished, the RO should review the 
claim for service connection for an 
acquired psychiatric disorder.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
L. W. TOBIN
	Member, Board of Veterans' Appeals



 



